Citation Nr: 1452830	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  10-38 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York
 
 
THE ISSUE
 
Entitlement to service connection for asbestosis.
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
Ryan Frank, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1971 to July 1973, with additional periods of active duty for training and inactive duty for training with the Naval Reserve.
 
This case initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In August 2012, the Veteran testified at a hearing at the RO before the undersigned.
 
This appeal was remanded by the Board in March 2014 for further development.  It has now been returned to the Board for adjudication.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the appellant's case should be applied to these electronic records.  Review of the documents in the Veteran's Virtual VA electronic claims file reveals no additional records relevant to the issues on appeal.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Veteran has been diagnosed with asbestosis, which he attributes to his active service.  Specifically, he asserts that he slept under asbestos-covered pipes while serving aboard Naval vessels, to include the USS Intrepid, during his active service, and that he and his fellow crewmembers would often pull balls of asbestos lining out, exposing them to friable asbestos fibers.  He also asserts that his work as a disbursing clerk put him in contact with crewmembers from all over the ship, many of whom came to his location from their work stations and some of whom still had asbestos fibers on their clothing.  
 
Service personnel records confirm that the Veteran served on the USS Intrepid (CV 11) while on active duty.  The Intrepid was first commissioned in 1943 and, among other things, asbestos insulation was commonly used on the Essex class of carriers to which the Intrepid belonged.  Based on the age of the Intrepid, the Veteran's statements, and the nature of service on board an aircraft carrier, in which crewmembers must frequently traverse areas of the ship that are not necessarily part of their standard duties, the Board concedes that the appellant was exposed to asbestos during his service.  
 
The record establishes that the Veteran currently has asbestosis and that he was exposed to asbestos during his active service.  The more difficult question is whether there is a causal link between these two facts.  Although Veteran did not respond to the request in the Board's previous remand that he provide a list of all employers prior to and following his separation from active duty, the record contains the Veteran's September 2010 statement that he spent 30 years as an office manager in a law office and his testimony at the August 2012 hearing that he worked exclusively in office jobs after completing his active service.  Unfortunately, neither the October 2012 private medical opinion nor the May 2014 VA examiner's report directly addresses the issue of causation.  A second remand is therefore necessary to address that deficiency.  
 
Accordingly, the case is REMANDED for the following action:
 
1. The Veteran is again requested to provide a list of his employers prior to service, and following his separation from service.  This should include complete addresses, dates of employment, and his job title and duties during each period of employment.  All attempts to procure records should be documented in the file.  The Veteran is reminded that the he has an obligation to cooperate with VA in the development of his claim; the duty to assist is not a one-way street.  38 C.F.R. § 3.159 (2014); Woods v. Derwinski, 1 Vet. App. 190 (1991).  Once this information is received, contact each employer and inquire as to the Veteran's job duties, in order to determine whether the duties involved exposure to asbestos.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The appellant must be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  
 
2. Thereafter, and even if the appellant fails to respond, the AOJ must obtain an additional medical opinion addressing the etiology of the Veteran's asbestosis from the physician who performed the May 2014 VA examination.  The examiner must be provided access to the Veteran's claims folder as well as access to any pertinent files in Virtual VA and/or VBMS.  The examiner must specify in the report that the entire claims file and any Virtual VA and VBMS records have been reviewed.  Following that review, the physician must prepare an addendum opinion.  The examiner must assume that the Veteran was exposed to asbestos during his service on an aircraft carrier that was built during World War II and made significant use of asbestos.  The examiner must specifically opine whether it is at least as likely as not that the Veteran's asbestosis was caused by this exposure.  The examiner is informed that the Veteran has testified that he worked exclusively in office jobs after his service, including 30 years as an office manager at a law office.  
 
(The term "at least as likely as not" means that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)
 
The physician is advised that the Veteran as a lay person is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
 
If the examiner who conducted the May 2014 VA examination is not available, the record should be forwarded to an equally qualified physician examiner.  If the examiner concludes that a new examination is necessary, the Veteran should be scheduled for a new VA examination with a physician examiner who will address the questions above.  
 
3.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether the postal service returned any notice as undeliverable.  
 
4. After the requested development has been completed, the AOJ should review any examination report or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any way, the AOJ must implement corrective procedures at once.  

5. After completing its review, the AOJ must readjudicate the claim.  If the AOJ does not grant the benefit sought, the AOJ must provide the Veteran a supplemental statement of the case and afford him an opportunity to respond before returning the file to the Board for further appellate consideration.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



